DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1, 17, 18, and 21 are amended. Claims 5 and 9 are cancelled.  Claims 1-4, 6-8, and 10-24 remain pending before the Office.

Response to Arguments
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 1-24 are withdrawn in view of the amendments to claims 1 and 18.

Allowable Subject Matter
Claims 1-4, 6-8, and 10-24 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record teaches or fairly suggests, in combination with all other limitations, the use of (i) a difference signal that is obtained by subtracting n-th order differential signals of pulse waves and (ii) a contact pressure value to obtain an oscillometric signal in order to obtain at least one of blood pressure, vascular age, arterial stiffness, aortic pressure waveform, vascular compliance, stress index, and degree of fatigue.  An updated search yielded the following references deemed relevant to the claimed invention:
Amano et al. (US 6171242) – This reference teaches the determination of a differential equation based on a lumped four parameter model of the cardiovascular system using pulse wave data from a person.  The system uses this and stroke volume to estimate blood pressure.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-8, and 10-24 are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791